844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
No. 87-4065.

Eugene RICE, Plaintiff-Appellant,v.Thomas A. CICCOLINI, Defendant-Appellee.
United States Court of Appeals, Sixth Circuit.
April 8, 1988.
Before BOYCE F. MARTIN, Jr., WELLFORD and DAVID A. NELSON, Circuit Judges.

ORDER

1
This pro se plaintiff appeals the district court's order dismissing his civil rights complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff sought unspecified compensation from his court-appointed trial attorney.  The district court dismissed the action as frivolous under 28 U.S.C. Sec. 1915(d).


3
Upon review, we conclude that the district court properly dismissed the complaint.  Accordingly, we affirm the order entered November 16, 1987, for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.